Citation Nr: 0124270	
Decision Date: 10/05/01    Archive Date: 10/09/01

DOCKET NO.  96-08 877A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Washington, D.C. 


THE ISSUES

1.  The propriety of the initial 20 percent evaluation 
assigned for the veteran's service-connected right knee 
status post five surgical procedures (previously 
characterized as right knee status post five surgical 
procedures with degenerative joint disease).  

2.  The propriety of the initial 10 percent evaluation 
assigned for the veteran's service-connected right knee 
degenerative joint disease (previously characterized as right 
knee status post five surgical procedures with degenerative 
joint disease).  


ATTORNEY FOR THE BOARD

K. Ehrman, Counsel


INTRODUCTION

The veteran had active duty from February 1968 to January 
1993.  He is unrepresented in this appeal.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1996 rating decision of the 
VA RO in Baltimore, Maryland, which, in pertinent part, 
granted service connection for a right knee disorder, 
assigning a 10 percent disability rating effective from July 
26, 1995.  The veteran's appeal of the rating was initiated 
following an original award.  Consequently, the rating issue 
on appeal is not the result of a claim for increased 
entitlement, rather one involving the propriety of the 
original evaluation assigned.  See Fenderson v. West, 12 Vet. 
App. 119 (1999).  By a May 1996 rating decision, the RO 
granted a higher, 20 percent, rating for the veteran's right 
knee condition, effective from the initial date of service 
connection.  In November 1997, the RO-in effect, continued a 
20 percent rating for the veteran's service-connected right 
knee disorder, on the basis of recurrent subluxation or 
lateral instability, with an additional 10 percent disability 
rating on the basis of right knee arthritis with painful 
motion.  These evaluations were made effective the same date 
as the initial 10 percent evaluation.  Thus, the matters on 
appeal are as characterized on the front page of this Board 
decision.  

The RO also assigned a temporary total rating for the right 
knee condition pursuant to 38 C.F.R. § 4.30 for the period 
from October 19, 1996 to the end of April 1997, followed by 
the resumption of the 30 percent rating for that condition 
beginning May 1, 1997.  

The Board remanded the appeal in April 2000.  At that time, 
the Board denied, as not well-grounded, claims of service 
connection for bilateral hearing loss and bilateral pes 
planus.  These matters are referred to the RO for necessary 
consideration of Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, § 7(b), 114 Stat. 2096, 2099-2100 (2000) 
(VCAA herein).  With regard to the claim remaining in 
appellate status, the requested development was completed.  

In May 2000, the RO was advised that the veteran had 
relocated within the jurisdiction of the Washington, D.C. VA 
RO, where, soon thereafter, his claims file was appropriately 
transferred.


FINDINGS OF FACT

1.  The veteran's service-connected status post five surgical 
procedures, right knee, includes some occasional recurrent 
subluxation or lateral instability which results in no more 
than moderate overall functional impairment.  

2.  The veteran's service-connected right knee degenerative 
joint disease is manifested by a range of motion from 0 
degrees of extension to 130 degrees of flexion, with some 
crepitus and pain on motion, occasional mild diffuse 
swelling, and some mild tenderness, as well as complaints of 
additional pain on increased physical exertion.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent 
are not met for service-connected status post five surgical 
procedures, right knee, on the basis of recurrent subluxation 
or lateral instability.  38 U.S.C.A. §§ 1155 (West 1991); 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096, 2098-99 (2000); 38 C.F.R. §§ 4.1, 4.2, 4.7, 
4.71a, Diagnostic Code 5257 (2000); 66 Fed. Reg. 45,620, 
45,630-32 (Aug. 29, 2001) (to be codified as amended at 38 
C.F.R. § 3.159).  

2.  The evidence supports the assignment of a separate 20 
percent rating for degenerative joint disease of the 
veteran's service-connected right knee, on the basis of 
arthritis with painful motion. 38 U.S.C.A. §§ 1155 (West 
1991); Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000); 38 C.F.R. §§ 4.1, 4.2, 4.7, 
4.71a, Diagnostic Codes 5010, 5260, 5261 (2000); 66 Fed. Reg. 
45,620, 45,630-32 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. § 3.159).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS  

The Board is satisfied that the duty to assist has been 
adequately discharged by VA with respect to the issues 
addressed herein.  See Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (VCAA); The 
veteran has been provided adequate VA examinations, most 
recently in February 2001.  The notice provisions of VCAA 
have also been met.  In the statement of the case and 
supplemental statements of the case (SSOC's) provided to the 
veteran, he has been advised of regulatory provisions 
pertaining to the claim for initial higher ratings and, thus, 
the evidence necessary to substantiate his claim.  

Under the applicable criteria, disability evaluations are 
determined by comparing the symptoms the veteran is presently 
experiencing for a particular service-connected disability 
with criteria set forth in VA's Schedule for Rating 
Disabilities, which are based on average impairment in 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  
When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating; otherwise, the lower rating 
is assigned.  38 C.F.R. § 4.7.  When making determinations as 
to the appropriate rating to be assigned, VA must take into 
account the veteran's entire medical history and 
circumstances.  See 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 
Vet. App. 589, 592 (1995).  

Historically, the veteran was discharged from active military 
service in January 1993.  His original claims of service 
connection were received at the RO in July 1995.  Service 
connection was initially granted in February 1996 for status 
post multiple arthroscopic procedures of the right knee (as 
well as status post multiple arthroscopic procedures of the 
left knee, to which no appeal was initiated), and a 
10 percent disability rating was assigned.  As noted in the 
Introduction section above, a 20 percent evaluation was later 
assigned (with the same effective date) by RO rating decision 
dated in May 1996.  Additionally, in November 1997, the RO 
assigned a 30 percent evaluation for disability 
recharacterized as status post five surgical procedures of 
the right knee, to include degenerative joint disease (with 
the same effective date).  By doing so, and as noted in the 
Introduction section above, the RO, in effect, established a 
10 percent rating for right knee disability on the basis of 
arthritis with painful motion, thus continuing a 20 percent 
evaluation for right knee disability on the basis of 
recurrent subluxation or lateral instability.  See VAOPGCPREC 
23-97 (July 1, 1997) and VAOPGCPREC 9-98 (Aug. 14, 1998).

Factual Background  

Hospital and treatment records, both during service and 
thereafter, dated from 1987 show multiple right knee 
surgeries.  Briefly, in November 1987 and September 1988 the 
veteran underwent right knee arthroscopic partial medial 
meniscectomies and arthroplasties, with notation of 
degenerative osteochondritis dissecans of the right medial 
femoral condyle.  In April 1990, the veteran underwent 
diagnostic arthroscopic surgery for partial medial 
meniscectomy and release of medial plica, and in January 
1992, the veteran underwent another partial medial 
meniscectomy for debridement of loose articular cartilage.  

On VA joints examination in December 1995, the veteran 
reported a medical history significant for the above 
referenced four right knee surgeries, as well as constant 
right knee pain.  He denied any swelling.  The pain was 
intensified by prolonged sitting and walking and eased by 
rest and aspirin.  The veteran reported avoidance of 
strenuous physical activity.  On examination the knees 
appeared normal, with no deformity, no swelling, no fluid, no 
heat, no erythema, and no tenderness.  There was moderate 
crepitus on extension bilaterally, greater than the left.  
There was no right knee subluxation, contracture, laxity, or 
instability.  Range of motion of the right knee for extension 
was to zero degrees, with flexion to 135 degrees.  X-ray 
studies revealed minimal osteophyte formation along the 
lateral margins of both lateral tibial condyles, with mild 
relative narrowing of the joint space of the right knee 
suggestive of meniscal degeneration.  

In October 1996, the veteran underwent a diagnostic 
arthroscopy of the right knee, with valgus tibial osteotomy 
of the right tibia.  In January 1997, the veteran underwent 
arthroscopic irrigation and debridement of the right knee 
joint, with incision and debridement of a right leg abscess, 
and removal of right tibia hardware.  Operative diagnoses 
included right knee septic arthritis.  

In March 1997, the veteran underwent arthroscopic debridement 
of the right knee, with open debridement of a right leg wound 
and closure of an arthrocutaneous fistula.  

On VA joints examination in July 1997, the veteran reported 
intermittent pain and swelling, as well as locking, primarily 
on prolonged sitting, standing and walking, symptoms which 
were reportedly eased by rest.  The veteran was noted to take 
no pain medication.  The examiner noted five well-healed 
scars.  The knee was found to demonstrate mild diffuse 
swelling with no heat, erythema, or tenderness, and marked 
crepitus on extension.  There was no subluxation or 
contracture, with mild instability medially.  McMurray's sign 
was mildly positive medially.  There was a marked positive 
patellar grinding, with mild atrophy of the right quadriceps 
muscle.  Range of motion remained at extension to zero 
degrees and flexion to 135 degrees.  The veteran  had a mild 
limp to the right, with moderate difficulty on squatting.  
The impression was status post five surgical procedures, 
right knee, and degenerative joint disease.  

On VA examination in February 2001, the veteran reported 
constant pain about the right knee with a sense of tightness 
on prolonged sitting.  He denied any swelling.  The pain was 
exaggerated with initial standing following sitting and with 
stair climbing.  The veteran avoided stooping and kneeling.  
The veteran reported some decrease in his symptoms following 
a February 2001 arthroscopic debridement.  Presently, he 
reported taking 12 extra-strength Tylenol tablets daily for 
relief of pain, as well as use of heat application and a knee 
brace.  The veteran reported an ability to exercise on a 
Nordic Track machine.  The examiner noted no swelling, 
redness, or effusion.  There was approximately 8 degrees of 
valgus with weight-bearing.  Range of motion was from zero 
degrees of extension to 130 degrees of flexion, with no 
instability, some mild tenderness.  The joint was stable.  No 
ankylosis, weakened movement, excess fatigability, 
subluxation, instability, or incoordination were noted.  
Passive flexion was approximately to 135 degrees, but this 
was painful on terminal impact.  There was mild limitation of 
flexion due to pain.  The veteran reported decreased function 
with prolonged standing, sitting and stair climbing, symptoms 
of which were directly related to the degenerative condition 
of his knee.  The impression was traumatic arthritis of the 
right knee-moderate.  

Recurrent Subluxation or Lateral Instability

Historically, the veteran's right knee disorder was evaluated 
under Diagnostic Code 5257 for impairment of the knee, other 
than ankylosis, on the basis of recurrent subluxation or 
lateral instability.  The present, and, in effect, initial 20 
percent disability rating was assigned under Diagnostic Code 
5257.  In April 2000, the Board remanded the appeal so that 
the RO could reconsider the recharacterized right knee 
disorder under Diagnostic Codes 5003 and 5010 for 
degenerative arthritis and traumatic arthritis, as well as 
for consideration of the assignment of a separate disability 
rating for right knee arthritis, apart from any additional 
right knee subluxation or lateral instability, if any, under 
Diagnostic Code 5257.  The July 2001 SSOC completed this 
consideration, in effect.  For the following reasons and 
bases, the Board finds that an increased rating is not 
warranted on the basis of recurrent subluxation or lateral 
instability, thus, the initial evaluation was appropriate, 
but that an increased, separate evaluation is warranted for 
arthritis based on pain on motion, given the facts and 
medical evidence of this case.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5257, other 
impairment of the knee, with recurrent subluxation or lateral 
instability, a 30 percent maximum rating is warranted for 
those situations in which the evidence demonstrates "severe" 
impairment with recurrent subluxation or lateral instability.  
No rating greater than 30 percent disabling is available 
under Diagnostic Code 5257.  A 20 percent rating is warranted 
for "moderate" impairment with recurrent subluxation or 
lateral instability.  

With respect to the veteran's contentions under 38 C.F.R. §§ 
4.40 and 4.45, the Board has considered whether an increased 
evaluation could be assigned on the basis of functional loss 
due to subjective complaints of pain.  See DeLuca v. Brown, 8 
Vet. App. 202 (1995). The Board finds, however, that since 
Diagnostic Code 5257 is not predicated on loss of range of 
motion, 38 C.F.R. §§ 4.40 and 4.45, as interpreted in DeLuca, 
do not apply.  Johnson v. Brown, 9 Vet. App. 7, 9 (1996). 

The veteran is shown to have had no recurrent subluxation or 
lateral instability on VA examinations in December 1995 and 
February 2001, with only some "mild" instability-medial 
and not lateral--on VA examination in July 1997.  
Additionally, on VA examination in July 1997, the veteran 
denied any use of medication, and in February 2001, the VA 
examiner found no instability, no weakened movement, and no 
excess fatigability.  Thus, no lateral instability was ever 
found, nor is any current subluxation found on recent 
examination.  Given these findings-the lack of any current 
recurrent subluxation or lateral instability and complaints 
of locking, the Board finds that the criteria for an 
evaluation in excess of 20 percent are not met for the 
veteran's service-connected right knee disability on the 
basis of Diagnostic Code 5257.  

Arthritis

Nevertheless, the Board does recognize that 38 C.F.R. §§ 4.40 
and 4.45 are relevant in determining whether there is loss of 
range of motion under Diagnostic Codes 5260 and 5261 on the 
basis of pain.  With respect to 38 C.F.R. §§ 4.40 and 4.45, 
the VA's Office of the General Counsel has provided 
additional guidance involving increased rating claims for 
musculoskeletal joint disabilities. Specifically, the General 
Counsel held that a claimant who has arthritis and 
instability of the knee may be rated separately under 
Diagnostic Codes 5003 and 5257. See VAOPGCPREC 23-97 (July 1, 
1997) and VAOPGCPREC 09-98 (August 14, 1998). Specifically, 
General Counsel for VA, in an opinion dated July 1, 1997, 
(VAOPGCPREC 23-97) held that a claimant who has arthritis and 
instability of the knee may be rated separately under 
Diagnostic Codes 5003-5010, which provides for the presence 
of arthritis due to trauma, and 5257 which provides for 
instability.  

General Counsel stated that when a knee disorder is rated 
under Diagnostic Code 5257 based upon instability of the 
knee, the veteran may also be entitled to a separate rating 
for arthritis if the veteran has limitation of motion which 
at least meets the criteria for a zero percent rating under 
Diagnostic Code 5260 (flexion limited to 60 degrees or less) 
or Diagnostic Code 5261 (extension limited to 5 degrees or 
more). 

If the veteran does not at least meet the criteria for a zero 
percent rating under either of those codes, there is no 
additional disability for which a rating may be assigned. 
However, General Counsel in VAOPGCPREC 9-98 held that a 
separate rating for arthritis could also be based on x-ray 
findings and painful motion under 38 C.F.R. § 4.59.  See also 
Degmetich v. Brown, 104 F.3d 1328, 1331 (Fed. Cir. 1997).  
Where additional disability is shown, a veteran rated under 
Diagnostic Code 5257 can also be compensated under Diagnostic 
Code 5003 and vice versa.  

Diagnostic Code 5260 provides a noncompensable (zero percent) 
disability evaluation for flexion of a leg limited to 60 
degrees; a 10 percent disability evaluation is available for 
flexion of a leg limited to 45 degrees; a 20 percent rating 
is available for flexion of a leg limited to 30 degrees; and, 
a 30 percent rating is available for flexion of a leg limited 
to 15 degrees.  No rating higher than 30 percent is available 
under Diagnostic Code 5260.  

Diagnostic Code 5261 provides a noncompensable disability 
evaluation for extension of a leg limited to 5 degrees; a 10 
percent disability evaluation is available for extension of a 
leg limited to 10 degrees; 20 percent is for extension 
limited to 15 degrees; 20 degrees of limitation of extension 
warrants 30 percent.  Significantly, this Diagnostic Code 
also provides for a 40 percent evaluation for extension of 
the knee which is limited to 30 degrees, and a 50 percent 
evaluation is for limitation of extension of the knee to 45 
degrees.  

The Board notes that when evaluating loss in range of motion, 
consideration is given to the degree of functional loss 
caused by pain if reported by the veteran. DeLuca, 8 Vet. 
App. 202 (evaluation of musculoskeletal disorders rated on 
the basis of limitation of motion requires consideration of 
functional losses due to pain). In DeLuca, the United States 
Court of Appeals for Veterans Claims (Court) explained that, 
when the pertinent diagnostic criteria provide for a rating 
on the basis of loss of range of motion, determinations 
regarding functional losses are to be "'portray[ed]' (§ 4.40) 
in terms of the degree of additional range-of-motion loss due 
to pain on use or during flare-ups." Id.  

The Board finds that the criteria for a separate evaluation 
of 20 percent are met for right knee arthritis, on the basis 
of painful motion and/or use of the right knee pursuant to 
Diagnostic Codes 5260 and 5261.  

The above findings show full or nearly full extension and 
flexion of the right knee.  In fact, the veteran's range of 
motion of flexion on repeated VA evaluation was only 
marginally less than the 0-to-140 degree range that VA 
considers to be normal.  See 38 C.F.R. § 4.71, Plate II 
(2000).  

None-the-less, the veteran's repeated reports of pain, his 
use of Tylenol medication for its control, and demonstrated 
tenderness and mild limitation of flexion due to pain on VA 
examinations in December 1995, July 1997, and February 2001, 
equate to impairment comparable to limitation of flexion to 
30 degrees.  Based on the above evidence, the Board finds 
that the basis for an evaluation in excess of 20 percent for 
right knee arthritis, on the basis of painful motion, is not 
warranted, pursuant to Diagnostic Code 5260 and 5261.

The Board finds that the evidence fails to support an 
evaluation in excess of 20 percent for arthritis based on x-
ray findings and painful motion under 38 C.F.R. § 4.59 
because the VA examiner did not find sufficient pain on 
motion or limitation of motion due to pain so as to warrant a 
rating in excess of 20 percent evaluation under Diagnostic 
Codes 5260 and 5261 (separate from the 20 percent granted for 
right knee instability under Diagnostic Code 5257).  The 
February 2001 VA examiner noted mild to moderate functional 
impairment.  In consideration of the veteran's complaints of 
painful motion, with some very minor limitation of motion due 
to pain, tenderness, complaints of limitation of function, 
and occasional swelling, the Board finds that these symptoms 
more closely approximate that which is contemplated by a 
separate 20 percent evaluation under Diagnostic Code 5261.  

Additionally, while the veteran's right knee disorder has 
required several surgeries over the years, it was 
appropriately rated as 100 percent disabling from October 
1996 through April 1997.  With consideration of 38 C.F.R. § 
4.40 and 4.45, the Board finds that a separate 20 percent 
rating for arthritis of the right knee is warranted on the 
basis of painful motion.  VAOPGCPREC 23-97 (July 1, 1997).

In finding so, the Board has acknowledged the veteran's 
complaints of pain and functional impairment and has 
considered them in evaluating his right knee disorder as 
discussed above.  

Additionally, there has been no evidence presented suggesting 
that there is ankylosis of the right knee or nonunion of the 
tibia and fibula which might warrant a higher rating under 38 
C.F.R. § 4.71a, Diagnostic Codes 5256 or 5262 (2000).

The Board also notes that, although not raised by the 
veteran, since the veteran's surgical scars of the right knee 
have been described repeatedly as well-healed (i.e., not 
painful, tender, or adherent to underlying tissue, etc.) this 
also does not provide a basis for a separate compensable 
evaluation.  See also Esteban v. Brown, 6 Vet. App. 259, 261 
(1994).  

The Board's decision, above, is based on application of 
pertinent provisions of the VA's Schedule for Rating 
Disabilities (38 C.F.R. Part 4), inasmuch as there is no 
indication that the schedular criteria are inadequate to 
evaluate the veteran's right knee disability.  In this 
regard, the Board notes that there has been no showing that 
the right knee disorder has caused marked interference with 
employment (i.e., beyond that contemplated in the assigned 
evaluation), or necessitated frequent periods of 
hospitalization, or that the disability otherwise renders 
impracticable the application of the regular schedular 
standards.  In fact, according to the February 2001 VA 
examination report, the veteran describes some recent 
improvement of symptoms with respect to right knee 
disability.  Moreover, the veteran did not report, or provide 
supporting evidence, that his service-connected right knee 
disorder interfered with his duties at work or forced him to 
take extended periods of leave.  In the absence of evidence 
specifically pertaining to the degree of severity of service- 
connected right knee disability which might warrant 
extraschedular consideration, the Board finds that a remand 
for extraschedular consideration is not necessary in this 
case. See 38 C.F.R. § 3.321(b)(1) (2000); Bagwell v. Brown, 9 
Vet. App. 337, 338-39 (1996).


ORDER

An evaluation in excess of 20 percent for service-connected 
residuals of a right knee injury, status post multiple 
surgeries, on the basis of recurrent subluxation or lateral 
instability, is denied.

The criteria for a separate 20 percent evaluation, but no 
more, is warranted for the veteran's service-connected right 
knee degenerative joint disease with painful motion, subject 
to controlling regulations applicable to the payment of 
monetary benefits.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

 

